DETAILED ACTION
The present application, filed on (8/24/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (19-27) were pending according to preliminary amendment dated 8/24/2028. In response to requirement for restriction dated 5/29/2020, the Applicant elected claim 19 and 21 (7/14/2020). Therefore claims 19 and 21 were examined in a Non-Final office action (9/1/2020) and claims 20 and 22-27 were withdrawn from consideration. A FINAL office action in response to Applicants submission dated 2/26/21 was mailed on 4/2/2021. Claims 19 and 21 were examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered. Claims 19 and 21 are being examined.
 
Response to Amendment and arguments
Applicant’s arguments against the reference of Johnson et al in view of Collins et al are not persuasive.
Applicant’s latest arguments are related to the latest amendment. 
Applicants argues that as in Fig 5 of Johnson the first frequency of the cycle is higher. 

Applicant’s arguments are not persuasive. 

Information Disclosure Statement
	Applicant’s response did not include response for Examiners concern for incomplete submission of IDS.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 20050112891 in view of Collins et al (US 7884025).

Johnson teaches that periodic switching is disclosed in (Fig 5 and 6) and is controlled by modulator 30 instead of two distinct RF oscillators connected to the stage through filters.
Collins et al disclose a plasma processing apparatus through several embodiments including a processing chamber (Fig 1A- 69), a sample stage (224); a radio frequency power supply which generates a plasma (Fig 1A-240, 242); a first radio frequency power supply which supplies a first radio frequency power to the sample stage with a first frequency (266), a second radio frequency power supply which supplies a second radio frequency power to the sample stage with a second frequency lower than the first frequency (262); and a control device configured to control the first and the second radio frequency power supplies so as to supply either one of the first radio frequency power or the second radio frequency power to the sample stage while periodic switching is performed between the first radio frequency power and the second radio frequency power (Col 5 line 61-Col 6 line 8). 
“either or both of the bias power generators 262, 266 may be operated in CW mode or in a pulsed mode. In the pulsed mode, their duty cycles may be controlled to control the time-averaged RF bias power or voltage (and therefore the ion energy) at the wafer surface. The pulsing of the bias generators 262, 266 may be synchronous or asynchronous with respect to each other and/or with respect to the source power generators 240, 242. In the pulsed mode, any pair of the foregoing generators that are pulsed synchronously to one another may have their RF envelopes coincident in time or offset in time and may be overlapping or non-overlapping.” (Col 5 line 61-Col 6 line 8)

A limitation is added in independent claim by way of latest amendment as below:
“wherein the control device is further configured to supply the second radio frequency power to the sample stage for a first time period followed by the first radio frequency power to the sample stage for a second time period, and to repeat said supplying of the second radio frequency power followed by the first radio frequency power in that order during a repeating cycle time period equal to the sum of the first and second time periods,”

This limitation requires lower frequency first, followed by higher frequency and then repeated until the process.
In response it is noted that in effect it does not matter where it is started, since there are large number of such transitions. Moreover, Johnson or Collins do not restrict the switching to start from low or higher frequency (See the discussion above). Collins states that the duty cycles may be controlled so that in effect one frequency may prevail for a longer period.  
Still further in Fig 5, the cycle starts with lower frequency.

Therefore it would have been obvious for one of ordinary skill in the art to have used distinct power supplies switched to the stage for bias control as in Johnson for the process advantage taught by them.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example Kojima et al (US 2009/0078678) also discloses two frequencies connected for bias and both legs include filters to prevent opposite frequency.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716